Citation Nr: 9914194	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-40 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound to the right ear.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for eye and vision 
problems.

4.  Entitlement to service connection for residuals of a 
kidney stone.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for fungal infection of 
the feet.

7.  Entitlement to service connection for cardiovascular 
disease.

8.  Entitlement to service connection for post traumatic 
stress disorder.

9.  Entitlement to service connection for a skin disorder of 
the neck and shoulders secondary to herbicidal exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to 
February 1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).



FINDINGS OF FACT

1.  Competent evidence has not been presented showing a right 
ear disability.

2.  Competent evidence has not been presented showing hearing 
loss.

3.  Competent evidence has not been presented showing eye or 
vision problems related to service.

4.  Competent evidence has not been presented showing 
residuals of kidney stones.

5.  Competent evidence has not been presented showing 
arthritis related to service.

6.  Competent evidence has not been presented showing a 
fungal infection of the feet.

7.  Competent evidence has not been presented showing 
cardiovascular disease related to service.

8.  Competent medical evidence has not been presented showing 
that the appellant suffers from PTSD related to his period of 
service.

9.  Competent evidence has not been presented showing a skin 
disorder the neck and shoulders.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
residuals of a shell fragment wound to the right ear has not 
been presented.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).

2.  A well grounded claim for service connection for hearing 
loss has not been presented.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

3.  A well grounded claim for service connection for eye and 
vision problems has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

4.  A well grounded claim for service connection for 
residuals of a kidney stone has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

5.  A well grounded claim for service connection for 
arthritis has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

6.  A well grounded claim for service connection for a fungal 
infection of the feet has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).

7.  A well grounded claim for service connection for 
cardiovascular disease has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).

8.  A well grounded claim for service connection for post 
traumatic stress disorder has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

9.  A well grounded claim for service connection for a skin 
disorder of the neck and shoulders secondary to herbicidal 
exposure has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from September 1968 to 
February 1971.  Available service medical records reflect 
that he was hospitalized in Long Binh, Vietnam, for a right 
ureteral calculus (kidney stone) in March 1969, which 
spontaneously passed.  No sequelae were reported.  A chest x-
ray was normal.  Service entrance and separation examination 
reports are not included with the service medical records.

In April 1979, the appellant filed a claim for service 
connection for heart disability and rash of the arms and 
neck.  He reported treatment for these conditions in April 
1971, but denied any other treatment.

In September 1995, the appellant filed a claim for service 
connection for post traumatic stress disorder (PTSD), skin 
rash secondary to Agent Orange exposure, hearing loss, ear 
disability, eye and vision problems, arthritis, left knee 
disability, and jungle rot of both feet.  He reported that an 
ear injury occurred in 1970.

A statement dated October 1995 from Ebrahim Amanat, M.D., 
reflects that the appellant gave a history of serving 2 tours 
of duty in Vietnam between 1968 and 1971 in an artillery unit 
with 21 months of combat.  The physician indicated as 
follows:

[The appellant]...reports exposure to many 
traumatic events leading to [the] death 
of his comrades.  His own life also was 
threatened frequently leading to arousal 
symptoms and excessive drinking for 
numbing.  He reports symptoms of delayed 
PTSD for the past several years, but was 
evaluated by me on 8/31/95.  His current 
diagnosis is PTSD, GAD, avoidant 
personality, hypertension."

In response to a VA PTSD questionnaire, the appellant briefly 
described the event(s) that he believes caused PTSD.  The 
appellant wrote as that he incurred shrapnel wounds from 
incoming fire and that his duties included disarming bombs.  
He further wrote that his assignments exposed him to life 
threatening events.  Specifically, he stated that:

1.  On my first tour during the winter of 
1969, we were overran by the VC on LZ 
Jake and we [had] a lot of casualties and 
we had to evacuate under fire to LZ 
Nancy.

2.  In the summer of 1970, I was arming 
...rockets in our ammo dump [and] we had 
incoming rounds [sic] and I was hit and 
my ear [was] cut in half, this happened 
[sic] on LZ Nancy.

3.  I went back for a second tour in 1970 
[sic] [and] I was ....in country...[and] got 
dehydrated and got [a] kidney stone.

4.  My company moved [sic] up north [and] 
...I was stationed [sic] over the time I 
was to come back to the United States.

The appellant also reported that he received the Army 
Commendation Medal and that Dr. Amanat treated him in 
September and October 1995.

In December 1995, VA outpatient treatment records dated 
September to November 1995 from Los Angeles were received.  
It was noted that there was no record of treatment prior to 
September 1995.  A problems list shows a history of PTSD and 
GAD since 1970, substance abuse since 1965 (now in 
remission), and mood disorder since 1988.  Progress notes 
show that Dr. Amanat referred the appellant because of 
financial problems.  The appellant reportedly lived with his 
brother, had no income, and last worked as a security guard 
in 1975.  By history, the appellant was assigned to an 
artillery unit disarming bombs in service and he was injured 
in combat.  He reportedly abused drugs and alcohol until 5 
years ago.  The assessment was PTSD, depression, and rule out 
alcoholism.

In December 1995, the appellant filed a claim for service 
connection for residuals of a shrapnel wound to the right 
ear, incurred in November 1968, and for kidney stones.

In February 1996, service records were obtained which show 
that the appellant served as a petroleum storage specialist.  
He was in Vietnam from September1968 to September 1969, and 
June 1970 to April 1971.  During both tours, the appellant's 
principle duty was as an aircraft fuel specialist.  The 
appellant received no awards or decorations indicative of 
combat service or combat injury.
In September 1996, the appellant submitted copies of his 
citation for the Army Commendation Medal, showing meritorious 
service, not valor.

In October 1996, a personal hearing was conducted.  The 
appellant testified that he incurred injury to the right ear, 
eyes and ears when an incoming rocket exploded.  He sustained 
a shell fragment wound to the right ear and other trauma to 
the eyes and ears.  He reported post service treatment for 
the ears by a Kaiser-Permanente Health Hospital.  The 
appellant testified that he had a kidney stone in service and 
that he now has daily left-sided pain.  He denied any 
recurrence of kidney stones.  The appellant testified that he 
was treated for a heart attack several years earlier and that 
he believes it was related to the stress of military service.  
The appellant testified that he was first treated for 
psychiatric problems soon after service discharge but that 
these medical records were stolen from his home.  He 
testified that he had jungle rot of the feet in service and 
that he continues to have peeling, sweating feet.  The 
appellant testified that he has a skin condition, which he 
believes is related to Agent Orange exposure in service.

In October 1996, VA outpatient treatment records dated 
November 1995 to October 1996 from Los Angeles were received.  
His problem list was expanded to include hypertension.  These 
records reflect complaints of blurred vision, no night 
vision, pain in the right ear with ringing, chest pain with 
shortness of breath on exertion, headaches, and 
musculoskeletal pain.  A physical examination in March 1996 
was negative for a skin condition although some dryness was 
noted.  He was also seen for hypertension with chest pain and 
psychiatric complaints, assessed as PTSD.  Regarding PTSD, we 
note that the appellant reported to a social worker in June 
1996 that he was a "tunnel rat and point man (grunt)" in 
service.  Report of psychological examination dated November 
1995 reflects that the appellant reported experiencing 
traumatic events in Vietnam, but that he did not delineate a 
specific traumatic event.  He reported that he used drugs in 
service and drank excessively.  The appellant denied any 
previous treatment for mental illness, alcohol-related 
problems or PTSD.  The appellant was assessed with PTSD, 
alcohol abuse, depression, and a personality disorder with 
antisocial features.  His stressors were noted as 
unemployment and financial difficulties.

In November 1996, Kaiser-Permanente Hospital indicated that 
the appellant had not been a patient since 1977 and that, 
given the extended period of his absence, his chart had been 
destroyed.

In February 1998, VARO informed the appellant of the evidence 
necessary to well ground his claim for service connection for 
PTSD.  He was again requested to provide an account of the 
events causing his alleged PTSD, with specificity as to the 
dates, locations, and names of any servicemen injured or 
killed so that the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR)(formerly the U.S. Army & Joint 
Services Environmental Support Group) could conduct research 
to possibly verify the alleged stressful events.  At this 
time, the appellant was also reminded that he could submit 
additional medical evidence in support of his claim, or 
identify any medical providers who have diagnosed or treated 
his alleged psychiatric disability.  The appellant did not 
respond to this request.

In July 1998, VA outpatient treatment records dated April and 
June 1998 from the Tuscaloosa were received.  In April 1998, 
the appellant complained of a fungal infection of the feet, 
hearing loss, vision loss, anxiety, depression, and PTSD.  It 
was noted that he was divorced, unemployed, and lived with 
his aunt.  The diagnoses were degenerative joint disease, 
generalized anxiety, and insomnia.  In June 1998, an eye 
examination revealed solar retinopathy of both eyes with a 
positive history from the appellant, compound myopic 
astigmatism of both eyes, and small corneal scar of the right 
eye.  In June 1998, the appellant reported using sublingual 
nitroglycerin tablets.


ANALYSIS

The appellant seeks service connection for various 
disabilities.  Service connection may be granted, when the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  In the case of any disease 
diagnosed after discharge, service connection may be granted 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  Service connection is presumed if 
a veteran manifests a chronic disease, such as arthritis and 
cardiovascular disease, to a degree of at least 10 percent 
within one year after separation from service.  38 U.S.C.A. 
§ 1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred , and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in service stressor.  
38 C.F.R. § 3.304(f) (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

1.  Shell Fragment Wound to the Right Ear, Hearing Loss, 
Fungal Infection of the Feet, a Skin Disorder of the Neck and 
Shoulders, and Residuals of a Kidney Stone

The appellant seeks service connection for residuals of a 
shell fragment wound to the right ear, hearing loss, a fungal 
infection of the feet, a skin disorder of the neck and 
shoulders, and residuals of a kidney stone.  However, a 
review of the evidence of record fails to disclose any of the 
these claimed disabilities.  Additionally, while the 
appellant had a right kidney stone spontaneously pass in 
service, he denied subsequent kidney stone problems.  
Curiously, he claims to have left-sided pain from the right-
sided kidney stone in service.
Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet.App. 233, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  As a layman the 
appellant is not competent to offer opinions on medical 
diagnosis and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).

Absent competent evidence showing residuals of a shell 
fragment wound to the right ear, hearing loss, a fungal 
infection of the feet, a skin disorder of the neck and 
shoulders, and residuals of a kidney stone, the claims are 
not well grounded.

2.  Eye and Vision Problems, Arthritis, and Cardiovascular 
Disease

Regarding the claims for service connection for eye and 
vision problems, arthritis, and cardiovascular disease, we 
note that these conditions were first shown many years after 
service discharge and that competent medical evidence has not 
been presented linking these disabilities to the appellant's 
period of service.  The appellant is not competent to offer 
opinions on medical causation as a layman, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  Espiritu supra.  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  Lathan supra. at 365; Grottveitt supra. 
at 93; Tirpak supra. at 611.

Therefore, absent competent medical evidence relating eye and 
vision problems, arthritis, and cardiovascular disease to 
service, the Board finds that the claims are not well 
grounded.

3.  Post Traumatic Stress Disorder 

According to Cohen v. Brown, 10 Vet App 128 (1997), in order 
for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) incurrence of a stressor; and 3) 
a causal nexus between the symptomatology and the stressor.  
A clear diagnosis means an unequivocal diagnosis of PTSD.

In the instant case, the evidence of record contains a clear 
diagnosis of PTSD, which is essentially unequivocal based on 
the service history and current symptomatology reported by 
the appellant.  Therefore, the first prong of the Cohen test 
to establish well-groundedness has been met.

However, with regard to the second prong of the Cohen test, 
we find that the record does not show the incurrence of a 
stressor.  Initially, it is noted that the appellant was not 
engaged in combat.  The evidence indicates that his military 
occupation was petroleum specialist and that, while in 
Vietnam, he was an aircraft fuel specialist.  Service records 
show that he was not awarded any combat badges.

Although the appellant reported to several examiners that he 
was a combat veteran, the objective evidence of record is 
clearly contrary and no rebuttal evidence has been presented 
showing otherwise.  According to Zarycki v. Brown, 6 Vet.App. 
91, 98 (1993), when it has been determined that a veteran was 
not engaged in combat, "....the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor. (cite omitted).  Instead, the record must 
contain service records which corroborate the veteran's 
testimony as to the occurrence of the claimed stressor."  
See also Swann v. Brown, 5 Vet.App. 229 (1993), Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  There is no evidence in 
the record that the appellant was exposed to a specific life-
threatening event or situation.  While he claimed that he was 
wounded from an incoming exploding rocket and that his 
duties, which included disarming bombs, were stressful, and 
that he saw persons who had been severely injured or killed, 
there is no corroboration in the record that these events 
occurred or that he was in any personal danger from them.

It is noted that VARO provided the appellant two 
opportunities to provide specific information and details 
about his alleged stressors so that the file could be 
referred to the USASCRUR for corroboration.  However, he 
provided insufficient detail the first time and simply failed 
to respond to the second request.  Therefore, there was no 
information provided capable of corroboration.  As a result, 
the second prong of the Cohen test, the incurrence of a 
stressor, has not been met.

The third prong of the well-groundedness test requires that 
there be a causal nexus between the clearly diagnosed PTSD 
and a veteran's in-service stressor. However, in this case, 
as no evidence of a corroborated stressor has been presented, 
the question of whether there is a causal nexus is moot.

The United States Court of Veterans Appeals has stated that, 
in order for a claim for service connection to be well 
grounded, there must be competent medical evidence of the 
existence or diagnosis of a current disorder that can be 
linked to the period of service.  Grivois v. Brown, 6 
Vet.App. 136 (1994); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Rabideau v. Derwinski, 2 Vet.App. 141 (1992).  As 
noted above, there is no competent medical evidence that the 
appellant suffers from PTSD that can be linked to his period 
of service.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and subsequent supplemental statement of the case.  
Likewise, the Board's discussion above informs the appellant 
of the requirements for the completion of his application for 
the claim for service connection.


ORDER

Service connection for residuals of a shell fragment wound to 
the right ear is denied.

Service connection for hearing loss is denied.

Service connection for eye and vision problems is denied.

Service connection for residuals of a kidney stone is denied.

Service connection for arthritis is denied.

Service connection for fungal infection of the feet is 
denied.

Service connection for cardiovascular disease is denied.

Service connection for post traumatic stress disorder is 
denied.

Service connection for a skin disorder of the neck and 
shoulders secondary to herbicidal exposure is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

